117 U.S. 347 (1886)
CORE & Another
v.
VINAL.
Supreme Court of United States.
Submitted March 15, 1886.
Decided March 22, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF WEST VIRGINIA.
*348 No appearance for plaintiffs in error.
Mr. C.C. Cole for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The order remanding this cause is affirmed. The petition for removal was not filed in time and the suit was not removable. Pirie v. Tvedt, 115 U.S. 41; Sloane v. Anderson, ante 275, decided at this term.
Affirmed.